owe a= Pgw~o~/m-#\
&>em? _9;’ lA¢-)W~A

lN THE UNITED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVANIA

CONSUMER FlNANClAL
PROTECT|ON BUREAU,

P|aintiff

. 3:17-CV-101
v. : (Judge Mariani)

NAV|ENT CORPORAT|ON, et a|.,

Defendants.

AFF|DAVIT

Pursuant to Federal Ru|e of Civi| Procedure 53(b)(3), l hereby declare under penalty
of perjury that there is no ground for my disqualification under 28 U.S.C. sec. 455 from

serving as Specia| Master in this matter.

Thomas |. Vanaskie

Swom to and subscribed before me
This 15th Day of January, 2019

§ z.F_ A c:,,c;,/+,‘

7 COMMONWEALTH OF PENNSYLVAN|A 7
NOTAR|AL SEAL
Klp A CoMorti, Notary Public
C|Iks Summit Boro, Lackawanna County
My Commission Expires Aug. 7, 2020
. ENNvavANiA As OCIATioN OF N

 

